                                          Case 4:18-cv-05654-PJH Document 60 Filed 06/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MILOS LEUBNER,
                                                                                         Case No. 18-cv-05654-PJH
                                   8                  Plaintiff,

                                   9            v.                                       JUDGMENT
                                  10     COUNTY OF LAKE, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having been duly heard and the court having granted defendants’

                                  15   motion to dismiss the complaint with prejudice,

                                  16         it is Ordered and Adjudged

                                  17         that plaintiff take nothing, and that the action is dismissed with prejudice.

                                  18         IT IS SO ORDERED.

                                  19   Dated: June 22, 2020

                                  20                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  21                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
